 

EX: 10.24

 

EXECUTION VERSION

 

 

Cambridge Bancorp 1336 Massachusetts Avenue

Cambridge, Massachusetts 02138

 

December 5, 2018

 

 

Pamela A. Morrison

Optima Bank & Trust Company Two Harbour Place Portsmouth, NH 03801

 

 

Dear Pam:

 

As you know, Cambridge Bancorp (“Cambridge”), Cambridge Trust Company (the
“Company”), and Optima Bank & Trust Company (“Optima”) have entered into
negotiations for Cambridge’s acquisition of Optima pursuant to an Agreement and
Plan of Merger (such acquisition, the “Transaction” and any such agreement, the
“Merger Agreement”). You are critical to Cambridge’s desire to pursue and to
consummate the Transaction. Accordingly, it is a material condition to
Cambridge’s willingness to complete the Transaction that you accept this offer
of employment, and Cambridge is relying on your commitment to join and to
continue with Cambridge and its subsidiaries after the consummation of the
Transaction.

 

The following terms and conditions of employment will completely replace and
supersede any previous employment, compensation, change in control, or severance
agreement executed between you and Optima (including but not limited to the
Employment Agreement by and between you and Optima, dated December 21, 2007 and
as amended December 18, 2008); provided, however, that nothing herein is
intended to impact the terms and conditions of the Settlement Agreement by and
among Cambridge, the Company, Optima, and you, delivered concurrently herewith.
Contingent on the successful consummation of the Transaction, the following
terms and conditions of employment will become effective as of the “Effective
Date” as defined in the Merger Agreement (the “Effective Date”).

 

I am pleased to offer you employment with the Company. Unless terminated earlier
by the Company or you, in each case with or without reason or notice, your
employment with the Company shall commence as of the Effective Date and shall
terminate as of the day before the one (1)-year anniversary of the Effective
Date (such period of employment, the “Term”). During the Term, you will serve as
the Lead NH Branch Banking Executive. This letter confirms our offer of
employment and includes details of the financial arrangements.

 

Your office will be located in Portsmouth, NH. You will report to Kerri Mooney,
the Company’s Director of Private Banking Offices. You will be expected to
devote your full business time and attention to your duties and responsibilities
on behalf of the Company.

 

 

--------------------------------------------------------------------------------

 

For your services, we will provide you with the following compensation and
benefits during the Term, all of which shall be subject to all applicable taxes
and withholdings.

 

 

1.

Base Salary. You will be paid a base salary at the annualized rate of $175,000.
The base salary will be paid in accordance with our regular payroll practices.

 

 

 

2.

Bonus. You will be eligible to receive an annual performance-based cash bonus of
up to 20% of your base salary (your “Target Incentive Opportunity”) based upon
achievement of targeted, agreed-upon goals, both Company-wide and individual.
Your actual annual performance-based bonus shall be determined by the Company
and may range from no payout for not achieving threshold performance to amounts
in excess of the Target Incentive Opportunity for stretch performance. Any
actual annual performance-based bonus earned by you for a calendar year will be
paid no later than March 15th of the following year.

 

 

 

3.

Benefits. You will be eligible to participate in the various employee benefit
plans, programs, and arrangements that the Company may offer to
similarly-situated employees from time to time, in accordance with the terms and
conditions of those plans, programs, and arrangements.

 

 

The foregoing describes the compensation that you will receive during the Term,
but this letter is not a contract or guarantee of employment for any particular
period of time. At all times you will be an employee at will, which means that
you and the Company are each free to terminate your employment at any time and
for any or no reason.

 

On or after the Effective Date, you will be presented with and asked to execute
acknowledgements of receipt and/or agreements to be bound by various Company
policies including, without limitation, our Code of Ethics and our Securities
Trade and Insider Trading Policy.

 

You agree that you will not, at any time during or after your employment by the
Company, without the Company’s prior consent, reveal or disclose to any person
outside of the Company, or use for your own benefit or the benefit of any other
person or entity, any confidential information concerning the business or
affairs of the Company or its affiliates, or concerning the business or affairs
of the Company or its affiliates, or concerning any of their customers, clients,
or employees (“Confidential Information”). For purposes of this letter,
Confidential information shall include, but shall not be limited to: financial
information or plans; sales and marketing information or plans; business or
strategic plans; salary, bonus, or other personnel information of any type;
information concerning methods of operation; proprietary systems or software;
legal or regulatory information; cost and pricing information or policies;
information concerning new or potential products or markets; investment models,
practices, procedures, strategies, or related information; research and/or
analysis; and information concerning new or potential customers. Confidential
Information shall not include information falling within the description of
Confidential Information that already is available to the public through no
unauthorized act of yours and salary, bonus, or other personnel information
specific to you, nor should the paragraph be construed so as to interfere with
your right to use your general knowledge, experience, memory, and skills,
whenever or wherever acquired, in any

 

 

--------------------------------------------------------------------------------

 

future employment. Notwithstanding the foregoing, you may comply with legal
process; provided however, that if you anticipate making such a disclosure to
comply with legal process, you agree to provide the Company with ten (10) days
advance written notice or, if such notice is not practicable under the
circumstances, with as much written notices as is practicable.

 

By accepting this offer of employment, you acknowledge that your continued
employment with the Company is subject to a successful background check.

 

Because Federal law requires that you provide us with documentation of your
eligibility to work in the United States, this offer is conditioned upon your
providing such documentation within three (3) business days of your commencing
work.

 

This offer is also conditioned upon your acceptance of the attached Employee
Proprietary Information and Restrictive Covenants Agreement on or prior to the
Effective Date (see the attached document).

 

The interpretation, construction, and performance of this offer letter shall be
governed by the laws of the Commonwealth of Massachusetts, excluding laws
pertaining to conflicts of law.

 

By accepting this offer of employment, you represent that you are not under any
contractual or other obligation to any other person or entity that would prevent
you from performing all of your duties and responsibilities to the Company. To
indicate your acceptance of this offer, please sign and date this offer letter
in the space below and return a copy to me by mail or email.

 

In the event that the Transaction does not close, this offer letter will
automatically terminate and have no further force or effect.

 

*   *   *   *   *

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Sincerely,

 

 

/s/ Pilar Pueyo

Pilar Pueyo

Senior Vice President, Human Resources Director

 

I accept employment with Cambridge Trust Company on the terms and conditions
stated above.

 

 



Pamela A. MorrisonDate

 

 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

 

Pilar Pueyo

Senior Vice President, Human Resources Director

 

I accept employment with Cambridge Trust Company on the terms and conditions
stated above.

 

/s/ Pamela A. Morrison

 

12/5/2018

Pamela A. Morrison

 

Date

 

 

 

 

--------------------------------------------------------------------------------

 

CAMBRIDGE TRUST COMPANY

EMPLOYEE PROPRIETARY INFORMATION AND RESTRICTIVE COVENANTS AGREEMENT

 

In consideration of my employment with CAMBRIDGE TRUST COMPANY, (the “Company”),
my continued employment with the Company, and all other good and valuable
consideration, I hereby agree, pursuant to this EMPLOYEE PROPRIETARY INFORMATION
AND RESTRICTIVE COVENANTS AGREEMENT (this

“Agreement”), as follows:

 

 

1.

NONDISCLOSURE.

1.1

Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and at any time thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless the Company
expressly authorizes such in writing. I will obtain the Company’s written
approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that relates to my work at Company and/or incorporates any
Proprietary Information. I hereby assign to the Company any rights I may have or
acquire in such Proprietary Information and recognize that all Proprietary
Information shall be the sole property of the Company and its assigns. I have
been informed and acknowledge that the unauthorized taking of the Company’s
trade secrets may subject me to civil and/or criminal penalties.

 

1.2

Proprietary Information. The term “Proprietary Information” shall mean any and
all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know- how,
improvements, discoveries, developments, designs and techniques; and (b)
information regarding plans for research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
rates, licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills and compensation of other employees of the Company.
Notwithstanding the foregoing, it is understood that, at all such times, this
Agreement does not restrict my rights to use information which is generally
known in the trade or industry, which is not gained as result of a breach of
this Agreement, or to use my own, skill, knowledge, know-how and experience.

 

1.3



 

Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During my employment and thereafter, I will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than Company personnel who need to know such information in
connection with their work for the Company) or use, except in connection with my
work for the Company, Third Party Information unless expressly authorized by an
officer of the Company in writing.

 

1.4

No Improper Use of Information of Prior Employers and Others. During my
employment, I will not improperly use or disclose  any confidential information
or trade secrets, if any, of any former employer, or any other person to whom I
have an obligation of confidentiality, and I will not bring onto the premises of
the Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. I  will use in
the performance of my duties only information which is generally known and used
by persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, which is
otherwise provided, owned or developed by the Company, or which I otherwise have
the legal right to use.

 

2.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes  and in any other form that may be required by the Company) of all
Proprietary Information developed by me during the period of my employment at
the Company, which records shall be available to and remain the sole property of
the Company at all times.

 

 

--------------------------------------------------------------------------------

 

3.DUTYOFLOYALTYDURING EMPLOYMENT. I understand that my employment requires my
full attention and effort. I agree that during the period of my employment I
will not, without the Company’s express written consent, engage in any
employment or business activity other than for the Company, including but not
limited to employment or business activity which would conflict with my
employment.

4.NO SOLICITATION OF EMPLOYEES, CONSULTANTS, CONTRACTORS OR CUSTOMERS. I agree
that for the period of my employment and for twelve (12) months after the date
my employment ends for any reason, including but not limited to voluntary or
involuntary termination, I will not, either directly or through others: (i)
solicit or attempt to solicit any employee of the Company, with whom I had
contact or whose identity I learned as a result of my employment, to end his or
her relationship with the Company; or (ii) solicit any consultant, contractor,
strategic partner, or customer of the Company, with whom I had contact or whose
identity I learned as a result of my employment, to diminish or materially alter
his/her/its relationship with the Company.

The parties agree that for purposes of this Agreement, a customer is any person
or entity (x) to which the Company has provided goods or services at any time
during the twelve (12) months prior to the end of my employment; or (y) that has
contacted the Company or responded to a solicitation by the Company regarding
the prospect of the Company providing goods or services to such person or entity
during the twelve (12) months prior to the end of my employment.

5.NO CONFLICTING AGREEMENT OR OBLIGATION. I represent that my performance of all
the terms of this Agreement and my employment does not and will not breach any
agreement or obligation of any kind made prior to my employment, including
agreements or obligations I may have with prior employers or entities for which
I have provided services. I have not entered into, and I agree I will  not enter
into, any agreement or obligation either written or oral in conflict herewith.

6.RETURN OF COMPANY DOCUMENTS. When my employment is terminated (for any
reason), I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and



documents, together with all copies thereof, and any other material containing
or disclosing any Third Party Information or Proprietary Information of the
Company. I further agree that any property situated on the Company’s premises
and owned by the Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice. Prior to leaving, I will cooperate with the
Company in completing and signing the Company’s termination statement.

7.LEGAL AND EQUITABLE REMEDIES. I recognize that in the course of my employment,
I will have access to Proprietary Information, to Third Party Information, and
to employees, consultants, contractors, clients, and customers of the Company. I
also recognize that the services I will be employed to provide during my
employment are personal and unique. I understand that because of this the
Company will sustain irreparable injury if I violate this Agreement. In order to
limit or prevent such irreparable injury, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

8.NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9.NOTIFICATION OF NEW EMPLOYER. In the event that my employment is terminated
(for any reason), I authorize the Company to provide notice of my rights and
obligations under this Agreement to my subsequent employer and to any other
entity or person to whom I provide services.

 

10.

GENERAL PROVISIONS.

10.1

Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by and construed according to the laws of the state of Massachusetts, without
regard to conflicts of laws principles thereof. I hereby expressly consent to
the personal jurisdiction of the state and federal

 

 



2

 



--------------------------------------------------------------------------------

 

courts for the state of Massachusetts in any lawsuit filed there against me by
Company arising from or related to this Agreement.

10.2

Defend Trade Secrets Act. Pursuant to 18 U.S.C. § 1833(b), an individual may not
be held liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

10.3

Severability and Reformation. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it to be enforceable to the maximum extent compatible with
applicable law. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

10.4



 

Successors and Assigns. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
(x) the Company and (y) the Company’s respective successors and assigns.

 

10.5

Survival. The provisions of this Agreement shall survive the termination of my
employment and the assignment of this Agreement by the Company to any successor
in interest or other assignee.

 

10.6

No Guaranteed Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment or non-at-will
employment by the Company.

 

10.7

Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

10.8

Entire Agreement. This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

 

 

 

[signature page follows]

 



3

 



--------------------------------------------------------------------------------

 

CAMBRIDGE TRUST COMPANY

EMPLOYEE PROPRIETARY INFORMATION AND RESTRICTIVE COVENANTS AGREEMENT

 

This Agreement shall be effective as of: , 2017

 

* * * * * *

 

I have read this agreement carefully and understand its terms. Signed:

Printed Name:

 

 

 

Employee Address/Contact Information:

 



 



 

Personal e-mail:

 

Personal fax # (if any): ( ) -

 

 

 

Accepted and Agreed To:

 

Cambridge Trust Company

 

By:

 

Printed Name:

 

Title:

 